Name: Commission Implementing Directive (EU) 2019/990 of 17 June 2019 amending the list of genera and species in Article 2(1)(b) of Council Directive 2002/55/EC, in Annex II to Council Directive 2008/72/EC and in the Annex to Commission Directive 93/61/EEC (Text with EEA relevance.)
 Type: Directive_IMPL
 Subject Matter: plant product;  agricultural activity;  natural and applied sciences
 Date Published: 2019-06-18

 18.6.2019 EN Official Journal of the European Union L 160/14 COMMISSION IMPLEMENTING DIRECTIVE (EU) 2019/990 of 17 June 2019 amending the list of genera and species in Article 2(1)(b) of Council Directive 2002/55/EC, in Annex II to Council Directive 2008/72/EC and in the Annex to Commission Directive 93/61/EEC (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (1), and in particular Article 2(2) thereof, Having regard to Council Directive 2008/72/EC of 15 July 2008 on the marketing of vegetable propagating and planting material other than seed (2), and in particular Articles 1(3) and 22 thereof, Having regard to Commission Directive 93/61/EEC of 2 July 1993 setting out the schedules indicating the conditions to be met by vegetable propagating and planting material, other than seed pursuant to Council Directive 92/33/EEC (3), and in particular Article 1 thereof, Whereas: (1) Directives 2002/55/EC and 2008/72/EC provide for the species they cover by way of a two-column table, one column listing the scientific name of the species and the other one listing one or several common names for each species. (2) Certain varieties of vegetable species belong to species listed under their scientific names, but not to the types of varieties described by the common names. Therefore, it should be specified whether a variety is covered by the scope of Directives 2002/55/EC and 2008/72/EC. (3) This specification should take into account the fact that, while some varieties of certain diverse vegetable species are marketed widely in the Union, others have nationally or regionally limited markets. It would thus not be appropriate to cover all varieties of those vegetable species. It should therefore be specified that for certain species all varieties are to be covered, while for certain other species only certain varieties should be covered. (4) The International Code of Nomenclature for Cultivated Plants (ICNCP) introduced the formal category of Group to classify varieties of cultivated species. The category of Group is a suitable instrument to define the varieties belonging to a certain species, which fall within the scope of Directives 2002/55/EC and 2008/72/EC. (5) For the purpose of specifying whether all varieties of a vegetable species or only certain Groups are covered, the tables of species provided for in Directives 2002/55/EC and 2008/72/EC should be amended. The respective botanical names of vegetable species and the Group names belonging to them should be presented in a hierarchical order as to eliminate any possible ambiguity with respect to the scope of the varieties of the species concerned. (6) The use of interspecific hybridisation and of intra-specific hybridisation of varieties can result in varieties of vegetable species that are not included into any established species or Group. In order to include such types of varieties in the scope of Directive 2002/55/EC, the list of species should include hybrids between species and Groups indicated in the list in point (b) of Article 2.1 of that Directive. (7) The Groups indicated in the list in point (b) of Article 2.1 of Directive 2002/55/EC should also be reflected, where appropriate, in the lists in Annex II, point 3(a), and Annex III, point 2 of that Directive. (8) Directives 2002/55/EC, 2008/72/EC and 93/61/EEC should therefore be amended accordingly. (9) Moreover, Commission Directive 93/61/EEC implements Article 4 of Council Directive 92/33/EC (4), which has been repealed and replaced by Article 4 of Directive 2008/72/EC. The Annex to Directive 93/61/EEC establishes a schedule indicating the conditions to be met by vegetable propagating material listing those species and the harmful organisms liable to affect their quality. (10) The botanical names of certain species in Directive 93/61/EEC should be updated in accordance with the development of scientific knowledge, as part of updating the respective schedule. (11) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DIRECTIVE: Article 1 Amendments to Directive 2002/55/EC Directive 2002/55/EC is amended in accordance with part A of the Annex to this Directive. Article 2 Amendments to Directive 2008/72/EC Annex II to Directive 2008/72/EC is replaced by the text set out in part B of the Annex to this Directive. Article 3 Amendments to Directive 93/61/EEC The Annex of Directive 93/61/EEC is amended in accordance with part C of the Annex to this Directive. Article 4 Transposition Member States shall adopt and publish, by 30 June 2020, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall immediately inform the Commission thereof. They shall apply those provisions from 1 July 2020. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 5 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 6 Addressees This Directive is addressed to the Member States. Done at Brussels, 17 June 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 193, 20.7.2002, p. 33. (2) OJ L 205, 1.8.2008, p. 28. (3) OJ L 250, 7.10.1993, p. 19. (4) Council Directive 92/33/EEC of 28 April 1992 on the marketing of vegetable propagating and planting material, other than seed (OJ L 157, 10.6.1992, p. 1). ANNEX PART A Directive 2002/55/EC is amended as follows: (1) point (b) of Article 2(1) is replaced by the following: Allium cepa L.  Cepa Group (Onion, Echalion)  Aggregatum Group (Shallot) Allium fistulosum L. (Japanese bunching onion or Welsh onion)  all varieties Allium porrum L. (Leek)  all varieties Allium sativum L. (Garlic)  all varieties Allium schoenoprasum L. (Chives)  all varieties Anthriscus cerefolium (L.) Hoffm. (Chervil)  all varieties Apium graveolens L.  Celery Group  Celeriac Group Asparagus officinalis L. (Asparagus)  all varieties Beta vulgaris L.  Garden Beet Group (Beetroot including Cheltenham beet)  Leaf Beet Group (Spinach beet or Chard) Brassica oleracea L.  Kale Group  Cauliflower Group  Capitata Group (Red cabbage and White cabbage)  Brussel Sprouts Group  Kohlrabi Group  Savoy Cabbage Group  Broccoli Group (calabrese type and sprouting type)  Palm Kale Group  Tronchuda Group (Portuguese cabbage) Brassica rapa L.  Chinese Cabbage Group  Vegetable Turnip Group Capsicum annuum L. (Chili or Pepper)  all varieties Cichorium endivia L. (Endive)  all varieties Cichorium intybus L.  Witloof Chicory Group  Leaf Chicory Group (Large-leaved chicory or Italian chicory)  Industrial (Root) Chicory Group Citrullus lanatus (Thunb.) Matsum. et Nakai (Watermelon)  all varieties Cucumis melo L. (Melon)  all varieties Cucumis sativus L.  Cucumber Group  Gherkin Group Cucurbita maxima Duchesne (Gourd)  all varieties Cucurbita pepo L. (Marrow, including mature pumpkin and scallop squash, or Courgette, including immature scallop squash)  all varieties Cynara cardunculus L.  Globe Artichoke Group  Cardoon Group Daucus carota L. (Carrot and Fodder Carrot)  all varieties Foeniculum vulgare Mill. (Fennel)  Azoricum Group Lactuca sativa L. (Lettuce)  all varieties Solanum lycopersicum L. (Tomato)  all varieties Petroselinum crispum (Mill.) Nyman ex A. W. Hill  Leaf Parsley Group  Root Parsley Group Phaseolus coccineus L. (Runner bean)  all varieties Phaseolus vulgaris L.  Dwarf French Bean Group  Climbing French Bean Group Pisum sativum L.  Round Pea Group  Wrinkled Pea Group  Sugar Pea Group Raphanus sativus L.  Radish Group  Black Radish Group Rheum rhabarbarum L. (Rhubarb)  all varieties Scorzonera hispanica L. (Scorzonera or Black salsify)  all varieties Solanum melongena L. (Aubergine or Eggplant)  all varieties Spinacia oleracea L. (Spinach)  all varieties Valerianella locusta (L.) Laterr. (Corn salad or Lamb's lettuce)  all varieties Vicia faba L. (Broad bean)  all varieties Zea mays L.  Sweet Corn Group  Popcorn Group All hybrids of the species and Groups listed above. (2) in the first column of the table in point 3(a) of Annex II, the entries between Asparagus officinalis and Cichorium endivia are replaced by the following: Beta vulgaris (Garden Beet Group) Beta vulgaris (other than Garden Beet Group) Brassica oleracea (Cauliflower Group) Brassica oleracea (other than Cauliflower Group) Brassica rapa (Chinese Cabbage Group) Brassica rapa (Vegetable Turnip Group) Capsicum annuum Cichorium intybus (Witloof Chicory Group, Leaf Chicory Group) Cichorium intybus (Industrial (Root) Chicory Group). (3) in the first column of the table in point 2 of Annex III, the entries between Capsicum annuum and Cichorium endivia are replaced by the following: Cichorium intybus (Witloof Chicory Group, Leaf Chicory Group) Cichorium intybus (Industrial (Root) Chicory Group). PART B ANNEX II List of the genera and species referred to in Article 1(2) Allium cepa L. Cepa Group (Onion, Echalion) Aggregatum Group (Shallot) Allium fistulosum L. (Japanese bunching onion or Welsh onion) all varieties Allium porrum L. (Leek) all varieties Allium sativum L. (Garlic) all varieties Allium schoenoprasum L. (Chives) all varieties Anthriscus cerefolium (L.) Hoffm. (Chervil) all varieties Apium graveolens L. Celery Group Celeriac Group Asparagus officinalis L. (Asparagus) all varieties Beta vulgaris L. Garden Beet Group (Beetroot including Cheltenham beet) Leaf Beet Group (Spinach beet or Chard) Brassica oleracea L. Kale Group Cauliflower Group Capitata Group (Red cabbage and White cabbage) Brussel Sprouts Group Kohlrabi Group Savoy Cabbage Group Broccoli Group (calabrese type and sprouting type) Palm Kale Group Tronchuda Group (Portuguese cabbage) Brassica rapa L. Chinese Cabbage Group Vegetable Turnip Group Capsicum annuum L. (Chili or Pepper) all varieties Cichorium endivia L. (Endive) all varieties Cichorium intybus L. Witloof Chicory Group Leaf Chicory Group (Large-leaved chicory or Italian chicory) Industrial (Root) Chicory Group Citrullus lanatus (Thunb.) Matsum. et Nakai (Watermelon) all varieties Cucumis melo L. (Melon) all varieties Cucumis sativus L. Cucumber Group Gherkin Group Cucurbita maxima Duchesne (Gourd) all varieties Cucurbita pepo L. (Marrow, including mature pumpkin and scallop squash, or Courgette, including immature scallop squash) all varieties Cynara cardunculus L. Globe Artichoke Group Cardoon Group Daucus carota L. (Carrot and Fodder Carrot) all varieties Foeniculum vulgare Mill. (Fennel) Azoricum Group Lactuca sativa L. (Lettuce) all varieties Solanum lycopersicum L. (Tomato) all varieties Petroselinum crispum (Mill.) Nyman ex A. W. Hill Leaf Parsley Group Root Parsley Group Phaseolus coccineus L. (Runner bean) all varieties Phaseolus vulgaris L. Dwarf French Bean Group Climbing French Bean Group Pisum sativum L. Round Pea Group Wrinkled Pea Group Sugar Pea Group Raphanus sativus L. Radish Group Black Radish Group Rheum rhabarbarum L. (Rhubarb) all varieties Scorzonera hispanica L. (Scorzonera or Black salsify) all varieties Solanum melongena L. (Aubergine or Eggplant) all varieties Spinacia oleracea L. (Spinach) all varieties Valerianella locusta (L.) Laterr. (Corn salad or Lamb's lettuce) all varieties Vicia faba L. (Broad bean) all varieties Zea mays L. Sweet Corn Group Popcorn Group. PART C In the Annex to Directive 93/61/EEC, the column Genus or species is amended as follows: (a) the words Allium ascalonicum are replaced by the words Allium cepa  Aggregatum Group; (b) the words Allium cepa are replaced by the words Allium cepa  Cepa Group; (c) the words Brassica pekinensis are replaced by the words Brassica rapa  Chinese Cabbage Group; (d) the words Lycopersicon lycopersicum are replaced by the words Solanum lycopersicum.